  Case 2:19-mj-03676-MF Document 10 Filed 11/08/19 Page 1 of 3 PageID: 43




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                      Hon. Mark Falk

            v.                                Mag. No. 19-3676

JONATHAN L. )CE                          :    ORDER FOR CONTINUANCE

            This matter having come before the Court on the joint application

of Craig Carpenito, United States Attorney for the District of New Jersey (by

Joyce M. Malliet, Assistant U.S. Attorney), and defendant JONATHAN L. XIE

(by Kevin Carlucci, Esq.), for an order granting a continuance of the

proceedings in the above-captioned matter for a period of 60 days to allow the

parties to conduct plea negotiations and attempt to finalize a plea agreement,

and three continuances having previously been granted by the Court pursuant

to Tide 18, United States Code, Section 3161(h)(7)(A), so that the parties could

attempt to resolve the matter and thereby avoid a possible trial, and the

defendant being aware that he has the right to have the matter submitted to a

grand jury within thirty days of the date of his anest pursuant to Tide 18,

United States Code, Section 3161(b),and the defendant having consented to the

continuance and waived such right, and for good cause shown,

            IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

            (1)   Plea negotiations are currently in progress, and both the

United States and the defendant desire additional time to negotiate a plea
 Case 2:19-mj-03676-MF Document 10 Filed 11/08/19 Page 2 of 3 PageID: 44




agreement, which would render any grand jury proceedings and any

subsequent trial of this matter unnecessary; and

            (2)   Pursuant to Tile 18, United States Code, Section 3161(h)(7),

the ends of justice served by granting the continuance outweigh the best

interest of the public and the defendant in a speedy trial.

            IT IS, therefore, on this        day of November, 2019,

            ORDERED that this action be, and it hereby is, continued for a

period of 60 days from November 19, 2019; and it is further




                                         2
   Case 2:19-mj-03676-MF Document 10 Filed 11/08/19 Page 3 of 3 PageID: 45




            ORDERED that the period from November 19, 2019 through

January 21, 2020 shall be excludable in computing fime under the Speedy

Trial Act of 1974.                                  !
                                     /             /4
                                       /?
                                     Liy
                                               r

                                          ,;7f
                                     IriON. MARKLFALK
                                      United States Magistrate Judge


Form and entry
consented to:



          2L ))Lc’-tC
JOYCE M. MALLIET
Assistant U.S. Attorney



ANTHONY MOSCATd
Chief, National Security Unit



RAHUL AGARWAL
Deputy Chief, inal Division


   /
KEVIN CARLUCCI, ESQ.
Counsel for defendant JONATHAN L. XIE




                                     3
